United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                                 July 9, 2003
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 02-51237
                           Summary Calendar



ALBERT ZUNIGA,

                                      Plaintiff-Appellant,

versus

UNIVERSITY HEALTH SYSTEM; ROBERT C. SCHENCK, JR., DR.;
JOHN C. SPARKS, DR.,

                                      Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. SA-02-CV-619
                       --------------------

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Albert Zuniga, prisoner # 528311 in the Bexar County Adult

Detention Center, has filed an application for leave to proceed

in forma pauperis (IFP) on appeal, following the district court's

denial of his motion for a preliminary injunction.       By moving for

IFP, Zuniga is challenging the district court's certification

that IFP status should not be granted on appeal because his

appeal is not taken in good faith.     Baugh v. Taylor, 117 F.3d

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-51237
                                  -2-

197, 202 (5th Cir. 1997).     The district court noted the Zuniga

had submitted no medical opinion showing that he would suffer

irreparable harm if he were not given orthopedic shoes.     Zuniga’s

conclusional allegation of irreparable harm is insufficient to

show that the district court abused its discretion in denying

injunctive relief.     Lakedreams v. Taylor, 932 F.2d 1103, 1107

(5th Cir. 1991).

     Zuniga's appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).     The

district court did not err by certifying that the appeal is not

taken in good faith.    Zuniga’s motion for leave to proceed IFP is

DENIED.   Zuniga’s motion for appointment of counsel is DENIED.

Zuniga's appeal is DISMISSED.     Baugh, 117 F.3d at 202 n.24; 5TH

CIR. R. 42.2.

     This dismissal of Zuniga’s appeal counts as a strike for

purposes of 28 U.S.C. § 1915(g).     Zuniga is warned that should he

accumulate three strikes, for purposes of 28 U.S.C. § 1915(g), he

will be unable to proceed IFP in any civil action or appeal

unless he is under imminent danger of serious physical injury.

     IFP DENIED; APPOINTMENT OF COUNSEL DENIED; APPEAL DISMISSED;

SANCTIONS WARNING ISSUED.